Case 5:19-cv-00296-GW-SP Document 53 Filed 07/02/20 Page 1 of 2 Page ID #:625

                                                                                   JS-6
  1
  2
  3
  4
  5
  6
  7                       UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9
      DAMON ANDERSON,                               Case No. EDCV 19-296-GW-SPx
 10
                 Plaintiff,
 11
           v.                                       [The Hon. Honorable George H. Wu,
 12                                                 Magistrate Judge, Sheri Pym]
    COUNTY OF RIVERSIDE;
 13 STANLEY SNIFF, individually and as
    Sheriff for the Riverside Sheriff's             ORDER OF DISMISSAL OF
 14 Department; SAMEH SAWIRES, MD,
    Chief Medical Officer of Southwest              ENTIRE ACTION WITH
 15 Detention Center, in his individual and         PREJUDICE
    official capacities; DR. VICTOR
 16 LAUS, Riverside County Correction
    Healthcare Medical Director, in his
 17 individual and official capacities;
    ANDREW PASCOE, RN, Supervisory
 18 Institutional Nurse at Southwest
    Detention Center, in his individual and
 19 official capacities; CORRECTIONAL
    DEPUTY CLAYTON PALMER; and
 20 DOES 1 through 25, inclusive
 21              Defendants.
 22
 23
 24
 25
 26
 27
 28
                                                                          Case No. 5:19-CV-00296-GW-SPx
                      [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 5:19-cv-00296-GW-SP Document 53 Filed 07/02/20 Page 2 of 2 Page ID #:626




  1                                           ORDER
  2        Based on the stipulation of the parties and GOOD CAUSE appearing therefore,
  3 IT IS HEREBY ORDERED that the above-entitled action against Defendant County
  4 of Riverside is dismissed, with prejudice pursuant to Federal Rules of Civil Procedure
  5 41(a)(1). Each party shall bear their own costs and fees.
  6
  7 DATED: July 2, 2020                                _____________________________
  8                                                    HON. GEORGE H. WU,
                                                       United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -1-                     Case No. 5:19-CV-00296-GW-SPx
                       [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
